Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2022

                                       No. 04-22-00742-CR

                          EX PARTE Gustavo VELAZQUEZ-CRUZ

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 11,803
                           Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        The clerk’s record and the reporter’s record were due to be filed in this court on October
21, 2022. After the due date, the Zapata County District Clerk and court reporter Cynthia M.
Perez filed a notification of late record. The notices requested additional time to file the record.
      The requests are granted. The clerk’s record has now been filed as of November 16,
2022. The reporter’s record is due on November 28, 2022.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court